DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 March 2021.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 19 April 2019 and 11 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 5-7 are objected to because of the following informalities:
As to claim 5, there is no antecedent basis for “the locked protection status.”
As to claim 6, there is no antecedent basis for “the first unlock protection status.”  
As to claim 7, there is no antecedent basis for “the unlocked protection status.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the claim recites “the index database having the first data protection level”, “the index database having the second data protection level”, and “the index database having the third data protection level.” The claim appears to require either three separate index databases with three different protection levels respectively, or the same index database having three different states. Parent claim 1 only requires a single index database, i.e. “one or more index databases”, and parent claim 4 only requires one protection level, i.e. “the one or more index databases has one of a first data protection level, a second data protection level, or a third data protection level” [emphasis added]. Thus, it is unclear how many index databases applicant intends to be used by the method, and whether a same index databases can have different protection levels, or whether there are multiple different index databases, each having different protection levels.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7l are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US 8,638,385 B2), in view of Bandyopahyay et al. (US 2012/0009896 A1), hereinafter Bandyopahyay, and Colwell et al. (US 2014/0289223 A1), hereinafter Colwell.

As to claim 1, Bhogal discloses a computer-implemented method for dynamically adjusting a query, the computer-implemented method comprising:
receiving a request for data from an application associated with a personal device (Col. 36, Lines 20-33, An application opened in a restricted session because the device is locked can receive a user request for content items to be displayed that were generated during the restricted session.);
(Fig. 8; Col. 33, Lines 20-21 and 31-43; Col. 36, Lines 1-4, A list of available restricted applications are displayed when the device is in a locked state, i.e. having a protection status of locked, and when opened the device maintains the locked state. Thus to present the restricted applications and to maintain the locked state, the protection status of the personal device, i.e. being locked, must be determined.);
sending one or more queries to one or more data stores in accordance with the protection status of the personal device (Fig. 8; Col. 36, Lines 20-39, A request is sent to a data store to retrieve content items, e.g. pictures from the current restricted session, commensurate with restricted session access criteria, i.e. in accordance with the protection status.); and 
loading the (Figs. 5m, 5n, 8, Col. 36, Lines 28-39, retrieved content in response to the request during the restricted session is loaded and displayed.).
Bhogal does not specifically disclose the data stores where the queries are sent to retrieve the content items comprise index databases; and
receiving a key notification indicating a change in the protection status of the personal device;
sending one or more additional queries for additional data to the one or more index databases in accordance with the changed protection status of the personal device;
merging data received from the one or more queries with additional data received from the one or more additional queries; and
merged data to the application [emphasis added].
Although Bhogal does disclose a potential desire for the user to see additional content items, i.e. additional data, corresponding to the application created outside the restricted session, and needing to unlock the personal device, i.e. change its protection status, to do so, and thus suggesting a need for “receiving a key notification indicating a change in the protection status of the personal device; sending one or more additional queries for additional data to the one or more index databases in accordance with the changed protection status of the personal device” (Col. 37, Lines 12-16). Bhogal also discloses that the content displayed is based on “predefined presentation criteria” that only displays content that matches that criteria, and wherein the criteria includes the protection status of the device, i.e. via the session type (Col. 30, Lines 7-48), and suggests that when the device is unlocked both the content from the locked state restricted session and that from prior sessions can be merged to be viewed (Col. 30, Lines 44-48) 
However, Bandyopahyay discloses starting from an application operating in locked state of a personal device and a user desiring to retrieve previously captured images via a camera roll in the application (Fig. 7; [0100]; [0101], A device in an above-lock, i.e. locked, protection status, having a user using a camera application desiring to view pictures which requires unlocking the device, transitioning the device from state 730 to state 740 to unlock it.);
receiving a key notification indicating a change in the protection status of the personal device (Fig. 7, #740 and 750; [0102], Lines 1-10; [0103], The device receives notification of unlocking, i.e. a change in the protection status, and moves to state 750, e.g. to allow the user to retrieve and view previously captured images. The claim does structurally not limit what a “key notification” comprises, thus as long as the device is notified somehow to change the state, as Bandyopahyay does, then this is interpreted as equivalent to “a key notification”.);
sending one or more additional queries for additional data to the one or data stores in accordance with the changed protection status of the personal device (Figs. 3A, 3B and 7, #750; [0072]; [0109], After the protection status has changed to unlocked, the user can utilize the camera roll feature (Fig. 3B) of the original camera application (Fig. 3A and 3B) to send queries to the data store they reside in to retrieve and view them in the camera roll.); and
loading the (Figs. 3A, 3B and 7, #750; [0072]; [0109], After the protection status has changed to unlocked, the user can utilize the camera roll feature (Fig. 3B) of the original camera application (Fig. 3A and 3B) to send queries to the data store they reside in to retrieve and view them in the camera roll.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bhogal with the teachings of Bandyopahyay by modifying the content viewing feature of the application, e.g. the camera roll feature of the camera application, of Bhogal, such that when the user is viewing content from the current restricted session and desires to see content from prior restrictive sessions requiring an unlocking of the device (Col. 37, Lines 12-16), that the device enables “receiving a key notification indicating a change in the protection status of the personal device” and “sending one or more additional queries for additional data to the one or data stores in accordance with the changed protection status of the personal device” as done by Bandyopahyay and also suggested by Bhogal as set forth above. Based on the device Col. 30, Lines 7-48) would obviously change to reflect the updated status and thus would have been obvious to then more explicitly modify the content viewer to then retrieve and display all of the requested available based on the updated status, and thus render obvious “merging data received from the one or more queries with additional data received from the one or more additional queries; and loading the merged data to the application” as claimed.
The motivation for doing so would have been to enable the user of Bhogal to easily transition from the application state (e.g. viewing images in a camera roll of a post-capture mode) of a locked restrictive session version of the application of Bhogal to the same application state of an unlocked non-restrictive version of Bhogal so as to view all desired content items without inconvenience of re-navigate to the application and start over (Bhogal, Col. 30, Lines 44-48; Col. 37, Lines 12-16; Bandyopahyay, [0101], Lines 22-27; [0105], Lines 1-5 and 10-21).
Bhogal, as previously modified with Bandyopahyay, does not specifically disclose that the one or more queries and one or more additional queries are sent to one or more index databases [emphasis added].
However, Colwell discloses receiving a request for data from an application associated with a personal device; and sending one or more queries to one or more index databases; and combining results from multiple index databases to load in the application as a single result set (Fig. 5; [0021]-[0023]; [0039]; [0053], Local applications on a device have respective local indexes that can be searched simultaneously and results merged into a single displayed result set.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bhogal, as previously modified with Bandyopahyay, with the teachings of Colwell by modifying Bhogal such that the applications’ data of Bhogal are each stored in one or more respective indices like Colwell, and to further modify Bhogal such that when the predefined presentation criteria permits based at least on the given application and device locked state of Bhogal, the application opened in a restricted session or when unlocked fully can query a plurality of the indexes corresponding to the different applications and merge the results like in Colwell. The motivation for doing so would have been to enable more efficient searching and retrieval of Bhogal by storing the application data in index databases as done by Colwell (Colwell, [0029], Lines 1-6) while also enabling users of applications of Bhogal to efficiently and quickly find and identify desired data from multiple data sources (Colwell, [0049], Lines 6-16).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Bhogal, as previously modified with Bandyopahyay and Colwell, discloses sending a notification to the application indicating the change in the protection status of the personal device (Bandyopahyay, Fig. 7, #740 and 750; [0102], Lines 1-10; [0103], The device receives notification of unlocking, i.e. a change in the protection status, and moves to state 750, e.g. to allow the user to retrieve and view previously captured images.).


As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Bhogal, as previously modified with Bandyopahyay and Colwell, discloses wherein the protection status of the personal device includes at least one of locked, unlocked, and first unlock (Bhogal, Fig. 8; Col. 30, Lines 44-48; Col. 33, Lines 20-21 and 31-43; Col. 36, Lines 1-4; Bandyopahyay, Fig. 7; [0105], E.g. locked, unlocked, and session-restricted (i.e. first unlock)(e.g. going from locked to first partially unlocked only for a selected application). Furthermore, since a first unlock is still unlocked and the claim does not specify how the state is structurally any different than being unlocked, an unlocked state of the personal device of Bhogal and Bandyopahyay also covers first unlock.).
The motivations for combining the teachings of Bhogal, Bandyopahyay, and Colwell, are the same as previously set forth with respect to claim 1 above.

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Bhogal, as previously modified with Bandyopahyay and Colwell, discloses wherein each index database of the one or more index databases has one of a first data protection level, a second data protection level, or a third data protection level (Bhogal, Col. 30, Lines 34-46; Col. 37, Lines 20-29, The index has a first protection level when the device is partially-locked in an application restricted session, allowing access to content from the application in the current restricted session; a second data protection level when the device is unlocked allowing access to all data sessions’ data; a third data protection level being unlocked only with respect to the given application.).
The motivations for combining the teachings of Bhogal, Bandyopahyay, and Colwell, are the same as previously set forth with respect to claim 1 above.
Furthermore, while the prior art discloses “each index database of the one or more index databases has one of a first data protection level, a second data protection level, or a third data protection level”, the claim is directed to a method, not a system. Thus, claiming that each index database (a system element) has a particular data protection level does not affect the method being claimed as the data protection level is not utilized by the method. Accordingly, the features cited in claim 4 do not carry patentable weight. See MPEP §2111.04.

As to claim 5, the claim is rejected for the same reasons as claim 4 above. In addition, Bhogal, as previously modified with Bandyopahyay and Colwell, discloses wherein when the personal device has the locked protection status, at least the index database having the third data protection level is unavailable (Bhogal, Col. 30, Lines 34-46, the index is unavailable to other applications when the device is locked but a restricted session established for a given application.).
Furthermore, the feature “wherein when the personal device has the locked protection status, at least the index database having the third data protection level is unavailable” is not recited as a method step being performed, but rather as a state assigned to an index database. As similarly set forth in claim 4 above, claiming that an index database (a system element) has a given protection level does not affect the method being claimed. I.e. the claim does not state 

As to claim 6, the claim is rejected for the same reasons as claim 4 above. In addition, Bhogal, as previously modified with Bandyopahyay and Colwell, discloses wherein when the personal device has the first unlock protection status, at least the index database having the second data protection level is unavailable (Bhogal, Col. 30, Lines 25-46, when the device is in a restricted session partially-locking the device such that only the given application has restricted access, i.e. a first unlock, only access to the current session data is available, thus the second data protection level to all data is unavailable.).
Furthermore, the feature “wherein when the personal device has the first unlock protection status, at least the index database having the second data protection level is unavailable” is not recited as a method step being performed, but rather as a state assigned to an index database. As similarly set forth in claim 4 above, claiming that an index database (a system element) has a given protection level does not affect the method being claimed. I.e. the claim does not state the method determines or sets the data protection level (merely that it is in this state), nor does the method actually do anything with the data protection level, e.g. determining not to query the index database because it’s unavailable, or querying because it is 

As to claim 7, the claim is rejected for the same reasons as claim 4 above. In addition, Bhogal, as previously modified with Bandyopahyay and Colwell, discloses wherein when the personal device has the unlocked protection status, the index database having the first data protection level is available, the index database having the second data protection level is available, and the index database having the third data protection level is available (Bhogal, Col. 30, Lines 25-46, The index database containing the data for the application, e.g. images from the restricted session (first protection level) and prior sessions (second protection level), is available when unlocked. Additionally, no longer being in a restricted session, data is available to all applications, thus the third data protection level is available).
Furthermore, the features “wherein when the personal device has the unlocked protection status, the index database having the first data protection level is available, the index database having the second data protection level is available, and the index database having the third data protection level is available” is not recited as a method step being performed, but rather as states assigned to an index database. As similarly set forth in claim 4 above, claiming that an index database (a system element) has a given protection level does not affect the method being claimed. I.e. the claim does not state the method determines or sets the data protection level (merely that it is in this state), nor does the method actually do anything with the data protection level, e.g. determining not to query the index database .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal, Bandyopahyay, and Colwell,  as applied above, and further in view of Mysen et al. (cited in IDS filed 09/11/2020)(US 8,082,242 B1), hereinafter Mysen.
As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Bhogal, as previously modified with Bandyopahyay and Colwell, does not disclose determining the protection status of the personal device comprises receiving a key notification indicating an availability of at least one encryption key.
However, Mysen discloses determining the protection status of the personal device comprises receiving a key notification indicating an availability of at least one encryption key (Col. 7, Lines 17-28).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bhogal, as previously modified with Bandyopahyay and Colwell, with the teachings of Mysen by further modifying Bhogal such that the when the user successfully enters credentials to unlock the device of Bhogal, the device is notified by receiving a key notification indicating an availability of at least one encryption key as similarly done by Mysen. The motivation for doing so would have been to notify the device of the search indexes that are accessible and permit encryption for sensitive information (Mysen, Col. 7, Lines 20-24).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal in view of Colwell.

As to claim 17, Bhogal discloses a computing apparatus comprising:
one or more computer readable storage media (Col. 5, Lines 60-62); and
program instructions stored on the one or more computer readable storage media that, when executed by a processing system, direct the processing system to at least (Col. 5, Lines 60-62):
receive a request for data from an application (Col. 36, Lines 20-33, An application opened in a restricted session because the device is locked can receive a user request for content items to be displayed that were generated during the restricted session.), 
receive a first key notification indicating a protection status of the computing apparatus (Figs. 5C and 5M; Col. 25, Lines 20-32; Col. 29, Lines 43-61, A request to open an application into a restricted session from a locked state is received (Fig. 5C), resulting in the screen changing and opening the application into a partially-locked state for the restricted session, i.e. receiving a key notification indicating the protection status of the device. The claim does structurally not limit what a “key notification” comprises, thus as long as the device is notified somehow as to the state, as Bhogal does, then this is interpreted as equivalent to “a key notification” as claimed.);
a data store for the requested data based on the protection status of the computing apparatus (Fig. 8; Col. 36, Lines 20-39, A request is sent to a data store to retrieve content items, e.g. pictures from the current restricted session, commensurate with restricted session access criteria, i.e. in accordance with the protection status.);
load the requested data to the application (Figs. 5m, 5n, 8, Col. 36, Lines 28-39, retrieved content in response to the request during the restricted session is loaded and displayed.);
receive a second key notification indicating a change in the protection status of the computing apparatus (Fig. 5A; Col. 24, Line 65-Col. 25, Line 5; Col. 37, Lines 20-29, The computing device must be notified of the status change to end any sessions and bring up the locked device interface.); and
remove at least some of the loaded data based on the change in the protection status of the computing apparatus from the application (Col. 37, Lines 6-29, Access to content is removed when the protection status changes over time to locked.).
Bhogal does not specifically disclose where the data is indexed in at least one of a first index database, a second index database and a third index database; and send a query to each of the first index database, the second index database and the third index database.
However, Colwell discloses receive a request for data from an application, where the data is indexed in at least one of a first index database, a second index database and a third index database; and send a query to each of the first index database, the second index database and the third index database (Fig. 5; [0021]-[0023]; [0039]; [0053], Local applications on a device have respective local indexes which index respective application data that can be searched simultaneously and results merged into a single displayed result set.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bhogal, as previously modified with Bandyopahyay, with the teachings of Colwell by modifying Bhogal such that the applications’ data of Bhogal are each stored in one or more respective indices like Colwell, and to further modify Bhogal such that when the predefined presentation criteria permits based at least on the given application and device locked state of Bhogal, the application opened in a restricted session or when unlocked fully can query a plurality of the indexes corresponding to the different applications and merge the results like in Colwell. The motivation for doing so would have been to enable more efficient searching and retrieval of Bhogal by storing the application data in index databases as done by Colwell (Colwell, [0029], Lines 1-6) while also enabling users of applications of Bhogal to efficiently and quickly find and identify desired data from multiple data sources (Colwell, [0049], Lines 6-16).

As to claim 18, the claim is rejected for the same reasons as claim 17 above. In addition, Bhogal, as previously modified with Colwell, discloses wherein the protection status of the computing apparatus is an unlocked protection status (Bhogal, Col. 36, Lines 20-33, An application opened in a partially-unlocked restricted session because the device is can receive a user request for content items to be displayed that were generated during the restricted session.), and wherein the change in the protection status of the computing apparatus is a change from the unlocked protection status to a locked protection status (Bhogal, Col. 37, Lines 12-26, The device goes from a restricted session partial-unlock to locked after a timeout or manual locking by the user.).

As to claim 19, the claim is rejected for the same reasons as claim 18 above. In addition, Bhogal, as previously modified with Colwell, discloses wherein the at least some of the loaded data removed from the application based on the change in the protection status of the computing apparatus includes data indexed in the third index database (Bhogal, Col. 37, Lines 6-29, Access to content is removed when the protection status changes over time to locked. The claim does not establish any structural or other differences between the first, second, and third index databases, thus any can be interpreted as “the third index database”, such as the where the camera image data is obtained from.).

As to claim 20, the claim is rejected for the same reasons as claim 17 above. In addition, Bhogal, as previously modified with Colwell, discloses wherein the program instructions stored on the one or more computer readable storage media that, when executed by a processing system, further direct the processing system to at least send a notification indicating the change in the protection status of the computing apparatus to the application (Bhogal, Fig. 5A; Col. 24, Line 65-Col. 25, Line 5; Col. 37, Lines 20-29, The computing device must be notified of the status change to end any sessions and bring up the locked device interface.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (CN 102393805 A) discloses determining a protection status of a personal device ([0035]) and sending one or more queries to one or more index databases in accordance with the protection status of the personal device to determine if the user is attempting to use the search function, and if passing, simultaneously unlocking the device and submitting the query to the index databases to determine results ([0036]; [0038]; [0039]).
Mattsson et al. (US 9,785,786 B2)(cited in IDS filed 04/19/2019) discloses indexing partially overlapping data across multiple indexes, wherein each index has an associated level of access right, and directing a query form a user to an appropriate index based on the user’s level of access right to that matching an index.
Jin et al. (US 10,146,949 B2) discloses encrypting portions of an electronic document and adjusting display based on access rights to the encrypted portions.
Fuerst et al. (US 2009/0063490 A1) discloses searching multiple database index structures based on user authorization and combining results from the structures.
Khawand et al. (US 10,630,630 B1) discloses determining a user device is in a locked state and presenting limited application information if so, and enabling access to all application information upon selecting to unlock the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/             Primary Examiner, Art Unit 2167